Citation Nr: 0414838	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-20 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from December 1965 to November 
1967.  The veteran served in Vietnam from November 1966 to 
November 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

Because the veteran's appeal involves question as to the 
propriety of the initial rating assigned following grant of 
service connection for diabetes mellitus, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999), as explained below.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claim addressed by 
this decision has been obtained by the RO.  

2.  The veteran's diabetes mellitus has been treated with 
insulin but it has not been shown to necessitate regulation 
of the veteran's activities.  Repeat hospitalizations or 
health care treatment for hypoglycemic episodes have not been 
shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.119, Diagnostic Code 7913 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided preadjudication notice.  Furthermore, there is 
additional and complete notice as discussed below.  As such, 
the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issues on appeal, there 
was notice provided in November 2001 concerning information 
needed to support the claim, and development was undertaken.  
Thereafter, in a rating decision dated in April 2002 the 
issue was granted.  

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication granting the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Further, it appears that 
he has essentially been told to submit all the evidence he 
has, and there is no further evidence to be obtained.  See 
Pelegrini, supra.

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Although the appellant was given 60 
days to respond with the information, on December 16th, 2003, 
the President signed H.R. 2297, Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
which stated that "nothing shall be construed to establish a 
duty on the part of the Secretary to identify or readjudicate 
any claim that is not submitted during the one-year period 
under 38 U.S.C.A. § 5103A or has been the subject of a timely 
appeal to the Board of Veterans' Appeals or the United States 
Court of Appeals for Veterans Claims."  This change was 
effective as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  As this evidence provides a sufficient basis 
upon which to evaluate the claims, VA's duty to assist has 
been met.  See 38 U.S.C.A. § 5103A.  

B.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.  

Under the criteria of Diagnostic Code 7913, a 10 percent 
disability rating is appropriate where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
appropriate for insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
appropriate for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is appropriate for more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).  



C.  Factual background

Historically, a April 2002 rating decision granted service 
connection with an evaluation of 20 percent.  Disagreement 
with the assigned rating has resulted in this appeal.

Private treatment reports from January 2000 to March 2001 
show that the veteran was assessed with diabetes and diabetes 
mellitus type II.  A February 2001 report showed that the 
veteran was taking insulin and that his blood sugars, which 
usually ran around 110 had gone up to 170-200.  The examiner 
suggested modification of his Humalog sliding scale from 2-4-
6 units for blood sugars over 170, 6-10 units for blood 
sugars over 200 and 8-12 units for blood sugars over 250 with 
close monitoring and conformation that the veteran had fast 
acting sugar to treat possible hypoglycemia.  

Private cardiology reports from June 2000 to June 2001 show 
that the veteran noted diabetes mellitus as one of his 
problems.  He was encouraged to maintain a healthy diet.  

On VA examination of March 2002, the veteran reported that he 
was diagnosed with diabetes mellitus 15 year ago.  He 
reported that he had never been hospitalized for it.  He also 
reported that initially he was treated with oral agents for 
about two years and then switched to insulin.  He reported 
that he took 10 units of Humalog and 25 units of Humulin-N in 
the morning, 7 units of Humalog at lunch, 15 units of Humalog 
at supper and 3 units of Humalog at bedtime along with 13 
units of Humulin-N.  He reported that he had hypoglycemia 
about twice weekly and that he had to go to the emergency 
room about four to five years ago because of it.  He reported 
that ten years ago he had an episode that could have 
represented hypoglycemia versus a transient ischemic attack 
and he had no residuals.  A Chem-7 revealed glucose of 257 
with blood urea nitrogen of 20 and Creatine of 0.9.  
Urinalysis revealed large glucose with no protein.  The 
microalbumin was 2.5.  The diagnosis was diabetes mellitus, 
treated with insulin but apparently not insulin dependent, 
with complications of coronary heart disease.  There was no 
reference to any restriction of activities due to the 
veteran's diabetes mellitus.  

A private examiner's report of August 2002 reported that the 
veteran had long standing insulin dependent diabetes since 
1980.  No restriction of activities was reported.

Private medical reports from October 2002 and November 2002 
showed that the veteran reported a history of diabetes 
mellitus.  The November 2002 report showed that the veteran, 
with respect to restrictions of daily living, was capable of 
activities of daily living such as dressing and grooming 
independently.  He was also capable of performing light 
household chores around the home.  

A private examiner's report of July 2003 reported that the 
veteran continued to work despite his multiple medical 
conditions, which included diabetes originally diagnosed in 
1983.  The examiner also reported that the veteran had been 
insulin dependent for 15 years.  No restriction of activities 
was described.

D.  Analysis

Based on a review of the evidence, the Board finds that the 
evidence does not support the veteran's contentions and that 
an increased rating is warranted for his diabetes mellitus.  
To reiterate, a 40 percent disability evaluation under 
Diagnostic Code 7913 contemplates diabetes that requires 
insulin, restricted diet, and regulation of activities.  38 
C.F.R. §§ 4.3, 4.7, DC 7913.  While the veteran treated his 
diabetes mellitus with insulin, the evidence does not show 
that he required any regulation of activities as contemplated 
by a 40 percent rating.  On the contrary, the evidence shows 
that the veteran was capable of activities of daily living 
and he was also capable of performing light household chores 
around the home.  In addition, a report from his private 
examiner dated July 2003 reported that the veteran continued 
to work despite his multiple medical conditions, which 
included diabetes originally diagnosed in 1983.  

Based on the discussion above, the Board finds that the 
veteran's diabetes mellitus more nearly approximates the 
rating criteria for a 20 percent evaluation than the higher 
one of 40 percent.  38 C.F.R. §§ 4.119 Diagnostic Code 7913 
(2003).  Therefore, the evidence preponderates against the 
granting of an evaluation in excess of 20 percent.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2003).  

Further review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board also finds that the evidence does not 
show exceptional or unusual circumstances, which might 
warrant referral for consideration of extraschedular 
compensation.  The evidence does not show that the veteran's 
diabetes mellitus has resulted in hospitalization or 
symptomatology that is not provided for under in the 
Schedule.  Thus, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



